DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2020 has been entered.

This Office Action is in reply to Applicants’ correspondence of 06/10/2020.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Expert Declaration of Susanne Pedersen filed 06/10/2020
The declaration of Susanne Pedersen under 37 CFR 1.132 filed on 06/10/2020 is insufficient to overcome the rejection of claims under 35 USC 103 based upon the cited prior art as set forth in the last Office action, and maintained herein, for the reason discussed in the Response to Remarks following the rejection in this Office Action. 

Election/Restrictions
In the reply filed on 01/03/2017 Applicants elected with traverse:
the particular combination of genes that is BCAT1 and IKZF1;
the subregions that are SEQ ID NO: 1 and 3; and 
the particular CpG positions in chromosome 7 that are:  50,343,869; 50,343,872; 50,343,883; 50,343,890; 50,343,934; 50,343,939; 50,343,950; and 50,343,959
The requirement was made FINAL in the Office Action of 03/21/2017.
Claims 37, 39-41, 43-45, 47-52 and 63-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as set forth on pages 2 of the Office Action of 12/12/2017.

Withdrawn Claim Rejections - 35 USC § 112 Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 03/11/2020, are withdrawn in light of amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 101
The rejections of claims under 35 U.S.C. 101, as set forth on pages 4-10 of the Office Action of 03/11/2020, are withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
Modified as Necessitated by Claim Amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 33-36, 58-60, 66, 67, and 73-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al WO 2012/034170 A1 (filed 13 Sept 2010; Published 22 Mar 2012).
	Relevant to the steps of rejected independent claims 66, 67 and 73, the prior art teaches assessing methylation of genomic loci including portions of the BCAT1 and IKZF1 genes (e.g.:  page 105).  Relevant to the recited sequences, the prior art indicates genomic locations for the BCAT and IKZF1 genes that overlap the regions of the claims, and teaches that CpG methylation is specific to cells of the cancer phenotpye (e.g.:  Table 4 on page 87).  Additionally, the prior art teaches that assessing methylation can include bisulfite conversion and subsequent amplification with primers specific for the converted DNA (e.g.:  p.45-49). 
	Relevant to claims 33-34 and 76-77, the prior art teaches the relevant location of the human genome (e.g.:  parts (56) and (61) in part (i) of page 104; Fig.2(b) and Fig. 2(n)) and the prior art includes 2kb upstream of the recited genes.  With regard to the rejection of claims 76 and 77 it is noted that the claims are directed to using primers that “comprise a sequence as set forth in” the recited SEQ ID NOs, where the use of the indefinite article “a” requires only any subsequence (i.e.:  minimally two consecutive nucleotides) of the recited SEQ ID NOs; the claims do not require, for example in claim 76, “primers comprising SEQ ID NO: 17 and SEQ ID NO: 22”.
Relevant to claim 35, the prior art teaches aspects of detecting CpG methylation on either strand of the genome (e.g.:  p.17).

Relevant to claims 53, the reference teaches comparing sample methylations to controls (p.105).
Relevant to claims 57 and 75, the prior art teaches providing treatments (e.g.:  p.44).
Relevant to claims 58 and 59 the reference teaches adenoma and adenocarcinoma (e.g.:  p.44) and teaches large intestine neoplasia (e.g.:  p.5).  	Relevant to claims 60 and 74, the reference teaches samples including biopsy (e.g.:  p.42) and plasma (e.g.:  p. 43).
Relevant to claims 66, 67, and 72, the prior art teaches providing treatments (e.g.:  p.44; p.70) and specifically teaches the analysis of methylation in biological samples taken from a subject following a treatment (claim 72), and in a sample taken from the mammal before treatment.
The cited prior art does not expressly teach a method consisting of assessing methylation in BCAT and IKZF1 (as consonant with the Election) (i.e.:  methylation is assessed in only the BCAT and IKZF1 loci), relevant to claims 66 and 73.  However, where the claim in the prior art specifically recites “any one or more” of the recited genes, such a recitation specifically includes a group consisting of any two of the recited elements constant with the rejected claims.  Further in this regard, the reference specifically indicates (p.92) that “any and all combinations of any two” of the elements of the disclosure are included in the invention of the disclosure.  


Response to Remarks

Applicants have initially argued that Ross et al (cited as WO 2012/034170 in the rejection) does not teach or reasonably suggest detection of methylation status of BCAT1 and IKZF1, as recited in the present claims.  Applicants assert (p.11 of the Remarks) that “Ross teaches selective hybridization to non-mutated regions, as opposed to selective hybridization to the bisulfite converted regions”.  This argument is not persuasive because the reference clearly exemplifies the assessment of methylation of these two genes (e.g.:  p.87; Figures 2(b) and 2(n)).  Furthermore the reference suggests that a typical method of methylation assessment includes bisulfite conversion of DNA and subsequent amplification with primers.  The Examiner maintains that the cited prior art clearly provides all of the elements of the rejected claims, and that it would be obvious to the skilled artisan to modify the teachings of the prior art to arrive at the methods of the instantly claimed methods.  
The Declaration has argued that detecting methylation in the combination of BCAT1 and IKZF1 shows an unexpected result in that the sensitivity (i.e.:  the percentage of positive test results that are correct) and specificity (i.e.:  the percentage of negative test results that are correct) are higher for the combination of markers than for either marker alone.  The argument is not persuasive to withdraw the rejection as maintained in the instant Office Action.

Turning to the argument that the increase in sensitivity is unexpected, based on the teachings of the prior art such an increase in sensitivity (i.e.:  the ability of a positive test to identify a cancer sample) in combining the two markers does not appear to be unexpected.  The cited prior art of Ross et al teaches that in the detection of methylation of BCAT1 (analysis of 7 CG dinucleotides) and IKZF1 (analysis of 36 CG dinucleotides) in three different cancer-related samples (HT29; HCT116; SW480), among the different samples the different markers are detected proportionally more in some samples than others.  Where the skilled artisan would understand that the detection of methylation of the different markers at different proportions in different samples may indicate that the methylation of the markers is not simultaneously found in all different sample types.  Thus where the methylated markers are 100% specific (i.e.:  never found in non-cancer) but occur in different cancer-related samples (i.e.:  methylation of BCAT1 occurs without 
Additionally it is noted that there are several ways in which the claims are considerably broader than, and thus not commensurate in scope with, the methods that provide the asserted unexpected result.  This is particularly germane where MPEP 716.02(d) provides guidance on the analysis of assertions of unexpected results.  Of note with regard to the instant arguments, and the assertions of the Pedersen Declaration, the guidance provides:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

The claims are sufficiently broad to encompass the detection of any methylation in any part of the relevant genes (e.g.:  claim 73 clearly encompasses any methylation in the 139,436 bases of SEQ ID NO:  92 (BCAT1) and the 128,420 bases of SEQ ID NO:  93 (IKZF1)).  But the specification teaches (see for example pages 72-74 of the instant specification) that it is specifically methylation of CpG dinucleotides in SEQ ID NOs: 1 and 3 that provides the sensitive and specific detection of the colorectal cancer phenotype.  This is relevant where it is clear that methylation in any different part of the gene is not functionally equivalent (see e.g.:  Costello et al as cited on the PTO-892 of 03/21/2017 and p.24 of WO 2012/034170).  

It is also noted that the asserted unexpected result is not connected to the method of claim 67.  Claim 67, which recites the “comprising” transitional phrase, is open to the inclusion of the detection of additional methylation markers, where the inclusion of any other markers may alter both the sensitivity and specificity of any method in which on BCAT1 and KZF1 are considered.
Applicants have addressed the difference between the methods exemplified in the specification which provide the asserted unexpected result and the breadth of the claims (p.14 of the Remarks of 06/10/2020) with the statement that:
… a person of ordinary skill in the art would reasonably expect similar results with respect to the methylation status of other DNA regions within the scope of the claims. Accordingly, the claims are commensurate in scope with the unexpected results demonstrated in the accompanying Expert Declaration.

This argument, in the absence of any evidence, is not persuasive.  The Examiner’s position, that methylation in any different part of a gene would not be expected by the skilled artisan to be functionally equivalent, is supported by the teachings of Costello et al as cited on the PTO-892 of 03/21/2017 and p.24 of WO 2012/034170.  
For these reasons, the Declaration of Pedersen, and the associated arguments in the Remarks of 06/10/2020, are not sufficient to withdraw the rejection as maintained herein.  

Maintained Double Patenting
Modified as Necessitated by Claim Amendments
And Newly Applied
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-36, 58-60, 66 and, 73-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 17-24 and 27-30 of Application No. 14/401,157 (PG Pub 2015/0152505 A1) (claims allowed in the Notice of 11/25/2020) in view of Ammerphol et al (2009) (cited on the IDS of 04/15/2015).

The conflicting claims do not specifically require assessing methylation using bisulfite conversion and amplification with primers.
However such methods were known in the art and are taught by Ammerpohl et al (e.g.:  p.854).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed the assessing of the conflicting claims using any routine methods known in the art, including the methods taught in Ammerpohl et al.  The skilled artisan would have been motivated to use the techniques of Ammerpohl et al based on the expressed teachings of Ammerpohl et al that such methods have the advantage of effectively detecting methylation in small quantities of DNA.

Response to Remarks
Applicants have acknowledged the rejection (p.14-15 of the Remarks of 06/10/2020) and asserted that “the claims have been substantively amended such that no double patenting exists”.  The Examiner maintains that the instant claims of 06/10/2020 are not substantially amended from the previous claims of 12/05/ .

Claim 73 is rejected on the ground of nonstatutory double patenting as being patentable over claim 8 of U.S. Patent No. 9,765,397. Although the claims at issue are 
The claim of the conflicting patent is directed to quantifying a level of methylation in gene and encompasses assessing methylation in BCAT1 and IKFZ1.  The specification of the conflicting patent (e.g.:  col. 11) defines the sequence of the required genes consistent with the limitations of the rejected claim.
The conflicting claims do not specifically require assessing methylation using bisulfite conversion and amplification with primers.
However such methods were known in the art and are taught by Ammerpohl et al (e.g.:  p.854).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed the assessing of the conflicting claim using any routine methods known in the art, including the methods taught in Ammerpohl et al.  The skilled artisan would have been motivated to use the techniques of Ammerpohl et al based on the expressed teachings of Ammerpohl et al that such methods have the advantage of effectively detecting methylation in small quantities of DNA.

Claims 33-36, 58-60, 73-74 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 65-79 and 83-87 of copending Application No. 16/645,749. 

The claims of the conflicting application are directed to quantifying a level of methylation in gene and encompasses assessing methylation in BCAT1 and IKFZ1.  The claims of the conflicting application recite primer sequence that define the sequence of the required genes consistent with the limitations of the rejected claim.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634